             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:10-cr-00032-MR-5


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
WILLIE JERMILLE CHAPPELL,       )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion for

Reduction of Sentence Pursuant to 18 U.S.C. § 3582 [Doc. 463] and the

Government’s Motion to Seal [Doc. 465].

I.   BACKGROUND

     In June 2010, the Defendant Willie Jermille Chappell was charged

along with 12 co-defendants with conspiracy to possess with intent to

distribute cocaine and cocaine base, and other narcotics offenses. [Doc. 3].

In October 2010, the Defendant pled guilty to that conspiracy. [Doc. 198].

As calculated in the Presentence Report, the Defendant was responsible for

in excess of 2.8 kilograms of cocaine base, and received a four-level

enhancement for his role as an organizer or leader of the criminal activity.

[Doc. 257: PSR at ¶¶ 35, 38]. With a criminal history category of III, his


       Case 1:10-cr-00032-MR Document 471 Filed 07/20/21 Page 1 of 9
advisory sentencing guidelines range was 262-327 months. [Id. at ¶ 98].

The Government filed motion for a downward departure prior to sentencing.

[Doc. 305]. On July 7, 2011, the Court sentenced the Defendant to 210

months of imprisonment. [Doc. 311].

         In 2016, the Court reduced the defendant’s sentence pursuant to

Amendment 782, imposing a new sentence of 168 months. [Doc. 435]. The

Defendant is currently incarcerated at FCI Yazoo City Low, and his projected

release date is August 5, 2022.1

         The    Defendant,      through     counsel,    filed   his    first   motion   for

compassionate release with this Court on February 11, 2021, [Doc. 459], but

withdrew that motion on March 10, 2021, [Doc. 461]. On April 27, 2021, the

Defendant, through counsel, filed his instant motion for a sentence reduction

and compassionate release. [Doc. 463]. The Court directed the Government

to respond to the Defendant’s motion. [Text-Only Order dated Apr. 28,

2021]. The Government filed its Response on May 21, 2021. [Doc. 464].

The Defendant was afforded an opportunity to file a reply [see Text-Only

Order dated May 21, 2021], but no reply was filed.




1   See https://www.bop.gov/inmateloc/ (last visited July 16, 2021).

                                              2



           Case 1:10-cr-00032-MR Document 471 Filed 07/20/21 Page 2 of 9
II.   DISCUSSION

      A.    Motion for Compassionate Release

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §

3582(c)(1)(A). Here, the Government does not contest that the Defendant

has sufficiently exhausted his administrative remedies with BOP by

requesting compassionate release from the Warden. Accordingly, the Court

will proceed to address the merits of the Defendant’s compassionate release

request.

      As is relevant here, the Court may reduce a defendant’s sentence

under 18 U.S.C. § 3582(c)(1)(A)(i) for “extraordinary and compelling reasons

if “such reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must




                                      3



       Case 1:10-cr-00032-MR Document 471 Filed 07/20/21 Page 3 of 9
also consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that

such factors are applicable. Id.

      Section 1B1.13 of the United States Sentencing Guidelines sets forth

the Sentencing Commission’s policy statement applicable to compassionate

release reductions. See U.S.S.G. § 1B1.13. This policy statement, however,

was adopted before the First Step Act, and the Sentencing Commission has

not updated the policy statement to account for the fact that defendants are

now permitted to file their own motions for compassionate release. In light

of these circumstances, the Fourth Circuit Court of Appeals has held that §

1B1.13 is no longer an “applicable” policy statement that constrains the

discretion of the district courts in finding that “extraordinary and compelling

reasons” exists to warrant a reduction in sentence. See United States v.

McCoy, 981 F.3d 271, 282 (4th Cir. 2020) (“By its plain terms, . . . § 1B1.13

does not apply to defendant-filed motions under § 3582(c)(1)(A)”). Thus, this

Court is “empowered . . . to consider any extraordinary and compelling

reason for release that a defendant might raise.” Id. at 284 (quoting United

States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)). Nevertheless, the Court

recognized, that the policy statement “remains helpful guidance even when

motions are filed by defendants.” Id. at 282 n.7. The Defendant bears the


                                      4



       Case 1:10-cr-00032-MR Document 471 Filed 07/20/21 Page 4 of 9
burden of establishing that he is eligible for a sentence reduction. United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green,

764 F.3d 1352, 1356 (11th Cir. 2014).

         Here, the Defendant argues that extraordinary and compelling reasons

warrant a reduction in his sentence because “COVID-19 is widespread in the

federal BOP” and because the Defendant “is imprisoned in a BOP facility

with past and current serious COVID-19 infections.” [Doc. 463 at 7]. The

Defendant, however, cites no health conditions that would make him

particularly susceptible to severe illness or death from the novel coronavirus.

The Court further notes that, contrary to the Defendant’s argument, the

Federal Bureau of Prisons (“BOP”) has taken significant measures to protect

the health of its inmates. See United States v. Johnson, No. 1:19-cr-00020-

MR-WCM, 2020 WL 7646809, at *2-3 (W.D.N.C. Dec. 23, 2020) (Reidinger,

C.J.).     In addition to these measures, BOP has begun the process of

vaccinating inmates, which will offer inmates further protection from the

virus.2 Taken together, these measures are designed to mitigate sharply the

risks of COVID-19 transmission in BOP institutions while allowing BOP to

continue to fulfill its mandate of incarcerating those persons sentenced or


2   The Defendant was offered, but refused, the COVID-19 vaccine. [Doc. 466-1 at 16].

                                            5



           Case 1:10-cr-00032-MR Document 471 Filed 07/20/21 Page 5 of 9
detained based on judicial orders. Given BOP’s efforts, the fact that the

Defendant faces a potential risk of contracting the virus while incarcerated,

without more, is not sufficient to justify the relief he requests. United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.”).

      Even if the Defendant could establish an extraordinary and compelling

reason for his release, this Court still must consider the § 3553(a) factors, as

“applicable,” as part of its analysis of determining whether a sentence

reduction is warranted. See § 3582(c)(1)(A); United States v. Chambliss,

948 F.3d 691, 694 (5th Cir. 2020).

      Here, the Defendant’s crime was extremely serious. The Defendant

was an organizer and leader of a criminal conspiracy involving the

distribution of at least 2.8 kilograms of cocaine base over a period of four

months. Both at the time of his initial sentencing, and then later when he

was resentenced as a result of Amendment 782, the Court considered all the

§ 3553(a) factors in imposing a sentence below the advisory guideline range.


                                       6



        Case 1:10-cr-00032-MR Document 471 Filed 07/20/21 Page 6 of 9
The Defendant has cited no new information not previously known to the

Court, nor any change of circumstances, that would merit a reduced

sentence now.

      The Defendant’s behavior while in prison also counsels against his

early release. The Defendant suggests in his motion that pandemic-based

lockdowns have negatively affected his “rehabilitative efforts while in prison.”

[Doc. 463 at 7]. BOP records show that on three occasions, two of them

before the pandemic began, the Defendant was disciplined for infractions,

including “Destroy/dispose item-search” resulting in a disciplinary hearing

and punishment on June 9, 2020; “Destroy Prop $100 or less” resulting in a

hearing and punishment on January 21, 2018; and “Used drugs/narcotics not

prescribed by medical staff” resulting in a hearing and punishment on

January 17, 2018. [Doc. 464-3].

      In light of the serious nature of the Defendant’s offense and his post-

sentencing conduct, the Court finds that the relevant § 3553(a) sentencing

factors, including the need for the sentence to reflect the true extent and

seriousness of the Defendant’s offense, to promote respect for the law, to

provide just punishment, to afford adequate deterrence, and to protect the




                                       7



        Case 1:10-cr-00032-MR Document 471 Filed 07/20/21 Page 7 of 9
public from the Defendant’s further crimes, counsel against a further

reduction of the Defendant’s sentence.

     In sum, the Court finds that there are no “extraordinary and compelling

reasons” for the Defendant’s release and that analysis of the relevant §

3553(a) factors continue to weigh in favor of his continued incarceration.

Accordingly, the Defendant’s Motion for Compassionate Release is denied.

     B.    Motion to Seal

     The Government moves the Court for leave to file under permanent

seal the BOP medical records [Doc. 739] filed in support of its Response to

the Defendant’s Motion for Compassionate Release. [Doc. 741].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

May 21, 2021, and such motion has been accessible to the public through


                                     8



       Case 1:10-cr-00032-MR Document 471 Filed 07/20/21 Page 8 of 9
the Court’s electronic case filing system since that time.      Further, the

Government has demonstrated that the subject medical records contain

sensitive information concerning the Defendant and that the public’s right of

access to such information is substantially outweighed by the Defendant’s

competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having

considered less drastic alternatives to sealing the documents, the Court

concludes that sealing of these medical records is necessary to protect the

Defendant’s privacy interests.

     IT IS, THEREFORE, ORDERED that the Defendant’s Motion for

Reduction of Sentence Pursuant to 18 U.S.C. § 3582 [Doc. 463] is DENIED.

     IT IS FURTHER ORDERED that the Government’s Motion to Seal

[Doc. 465] is GRANTED, and the medical records submitted in support of

the Government’s Response [Doc. 466] shall be filed under seal and shall

remain under seal until further Order of the Court.

     IT IS SO ORDERED.

                          Signed: July 20, 2021




                                          9



       Case 1:10-cr-00032-MR Document 471 Filed 07/20/21 Page 9 of 9
